 Case 1:20-cv-00029-CG-B Document 1 Filed 01/16/20 Page 1 of 5       PageID #: 1



               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF ALABAMA
                         MOBILE DIVISION
GREGORY LUCE,                    )
                                 )
    Plaintiff,                   )
                                 )
                                       Civil Action No.: 1:20-cv-29
vs.                              )
                                 )
CERTAIN UNDERWRITERS AT          )
LLOYD’S, LONDON,                 )
                                 )
    Defendant.                   )

                            NOTICE OF REMOVAL

TO THE CLERK OF COURT FOR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF ALABAMA:

      In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Certain

Underwriters at Lloyd’s, London (Underwriters) removed this action from the

Circuit Court of Mobile County, Alabama, to the United States District Court for

the Southern District of Alabama, Mobile Division. As grounds for removal,

Underwriters state as follows:

      1.    This is a civil action over which this Court has original jurisdiction

under 28 U.S.C. § 1332, and which may be removed to this Court pursuant to 28

U.S.C. § 1441.

      2.    On June 21, 2019, Plaintiff Gregory Luce filed suit in the Circuit

Court of Mobile County, Alabama, styled Gregory Luce v. Lloyd’s of London, et
    Case 1:20-cv-00029-CG-B Document 1 Filed 01/16/20 Page 2 of 5                   PageID #: 2



al., Case No. 02-CV-2019-901716. 1 The Complaint seeks to enforce the appraisal

provision in an Underwriters homeowner’s insurance policy. The Complaint is

silent as to the damages sought.

          3.   Complete diversity of citizenship exists between Plaintiff and

Underwriters. Plaintiff is an individual and citizen of Alabama. The Channel

Syndicate 2015, managed by The Channel Managing Agency, Limited (Channel)

is the sole underwriter subscribing to the subject policy. Channel’s sole corporate

member is SCOR Underwriting Limited. Both Channel and SCOR are registered in

England and Wales, with their principal place of business at 10 Lime Street,

London, England. Accordingly, Underwriters are a citizen of the United Kingdom

for purposes of removal.

          4.   The amount in controversy requirement for diversity jurisdiction also

is satisfied. Plaintiff’s Complaint does not demand a specific sum of damages.

Thus, it was not facially apparent from the pleading itself that the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

28 U.S.C § 1332(a). On January 9, 2020, Plaintiff filed in the state court suit a

Motion to Appoint Umpire attaching an appraisal with a “dwelling” repair estimate


1
 Plaintiff also sued Bass Underwriters, a Florida corporation that was dismissed on October 17,
2019. Plaintiff also sued fictitious parties, whose citizenship should be disregarded. 28 U.S.C. §
1441(b)(1) (“In determining whether a civil action is removable on the basis of the jurisdiction
under section 1332(a) of this title, the citizenship of defendants sued under fictitious names shall
be disregarded.”).


                                                 2
3466522
    Case 1:20-cv-00029-CG-B Document 1 Filed 01/16/20 Page 3 of 5                     PageID #: 3



of $115,038.47, an “other structures” repair estimate of $955.12, and a “contents”

replacement estimate of $935. This was Underwriters’ first indication that Plaintiff

seeks to recover in excess of $75,000, exclusive of interest and costs. 2 The

appraisal satisfies the “other paper” requirement for removal under 28 U.S.C. §

1446(b). See ALC Holding LLC v. Federated Service Ins. Co., 2015 WL 9312081,

at *3 (D. Ariz. Dec. 23, 2015) (“Defendant’s thirty day window to remove began

on October 23, 2014 when the appraisers calculated Plaintiff’s award amount and

distributed the document to the parties.”); Great Western Inn. v. Certain

Underwriters at Lloyds of London, 2011 WL 1157620, at *8 (S.D. Tex. Mar. 24,

2011) (appraisal documents are “‘other paper’ indicating that the amount in

controversy exceeds the minimum jurisdictional limit”).

           5.       This Notice of Removal is timely filed. 28 U.S.C. § 1446(b)(3)

permits removal “within thirty days after receipt by defendant, through service or

otherwise, of a copy of an…other paper…from which it may first be ascertained

that the case is one which is or has become removable.” This case became

removable only after Underwriters’ receipt of Plaintiff’s appraisal confirming the

amount in controversy is met. That document triggered the thirty-day removal

period. This Notice of Removal is filed within thirty days after receipt of the

appraisal, and thus complies with the filing requirement of 28 U.S.C. § 1446(b).


2
    Plaintiff submitted a pre-suit estimate dwelling repair estimate of $49,286.99.

                                                           3
3466522
 Case 1:20-cv-00029-CG-B Document 1 Filed 01/16/20 Page 4 of 5             PageID #: 4



Also, it has been less than one year since Plaintiff commenced this action on June

21, 2019. 28 U.S.C. § 1332(c)(1); § 1446(b)(3); § 1446(c)(1).

          6.    Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders in the state court suit is attached as Exhibit 1. Written notice of filing of this

Notice of Removal is being served directly on all parties or through their counsel

of record.

          7.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being filed today with the Clerk of the Circuit Court of Mobile County, Alabama.

          8.    Underwriters currently are the only defendant in this suit who have

been properly joined and served. As such, the unanimity of consent requirement of

28 U.S.C. § 1446(b)(2)(A) is met.

          9.    Underwriters reserve the right to supplement this Notice of Removal

with additional evidence or authority supporting any basis for removal.

          WHEREFORE, Underwriters respectfully request the Court to take

jurisdiction of this action and issue all necessary orders and process to remove this

action from the Circuit Court of Mobile County, Alabama, to the United States

District Court for the Southern District of Alabama, Mobile Division.

          Dated: January 16, 2020.

                                         /s/ Graham R. Pulvere
                                         Graham R. Pulvere (ASB-6800-R76P)



                                            4
3466522
 Case 1:20-cv-00029-CG-B Document 1 Filed 01/16/20 Page 5 of 5          PageID #: 5



OF COUNSEL:
Lloyd, Gray, Whitehead & Monroe, P.C.
880 Montclair Road, Ste. 100
Birmingham, Alabama 35213
Telephone: (205) 967-8822
Fax: (205) 967-2380
gpulvere@lgwmlaw.com



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of January, 2020, a true and correct
copy of the foregoing has been furnished either by filing electronically with the
Clerk of Court, by electronic mail, or by United States Mail, first-class postage
prepaid and properly addressed to:

Wesley H. Blacksher, Esq.
Wesley H. Blacksher, LLC
917 Western America Cir
Suite 210
Mobile, Alabama 36609
blacksherlaw@gmail.com
Attorney for Plaintiff



                                       /s/ Graham R. Pulvere
                                       OF COUNSEL




                                          5
3466522
